Exhibit 10.1

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
COMPENSATION POLICY AND SHARE OWNERSHIP GUIDELINES

FOR NON-EMPLOYEE DIRECTORS

September 2019

The Board of Directors (the “Board”) of Willis Towers Watson Public Limited
Company, a company organized under the laws of Ireland (the “Company”), has
deemed it advisable and in the best interests of the Company to formalize the
current Non-Employee Director compensation package and share ownership
guidelines through the adoption of this Compensation and Ownership Policy (the
“Policy”).

 

1.

Definitions.

 

a.

“Non-Employee Director.” For purposes of this Policy, “Non-Employee Director”
means a member of the Board who is not an employee of the Company or any of its
subsidiaries or affiliates.

 

b.

“Term of Service” or “Term” with Respect to Non-Employee Directors. For purposes
of this Policy, “term of service” or “term” with respect to a Non-Employee
Director means the period of time from his or her annual election at the Annual
General Meeting of Shareholders (“AGM”) (or such later date if the Non-Employee
Directors is appointed following the date of an AGM) until the next AGM.

 

c.

“Term of Service” or “Term” with Respect to Chairman of the Board and Committee
Chairs. For purposes of this Policy, “term of service” or “term” with respect to
the Chairman of the Board and/or a Committee Chair shall commence on his or her
appointment by the Board to such position and end on the date of reappointment
if the Non-Employee Director is reappointed.

 

2.

Term Cash Fees (effective May 20, 2019)

 

a.

Non-Employee Base Director Fees.  For each term of service as a Non-Employee
Director, a cash fee of $125,000 shall be paid to each Non-Employee Director.
Each Non-Employee Director may elect to receive such fee 100% in equity on the
same terms and conditions as the equity granted under Section 3 below.   

 

b.

Chairman/Committee Premium Fees.  The additional fees set forth below shall be
paid to a Non-Employee Director for each term of service that he or she serves
in the following capacity:

i.

Chairman of the Board:

$75,000

 

provided, however, that the Chairman may elect to receive such fee 100% in
equity on the same terms and conditions as the equity granted under Section 3
below.

 

 

 

 

ii.

Chairman of the Audit Committee:

$10,000

 

 

 

--------------------------------------------------------------------------------

iii.

Chairman of the Risk Committee:

$7,500

 

 

 

iv.

Chairman of the Compensation Committee:

$7,500

 

 

 

v.

Chairman of the Corporate Governance & Nominating Committee:

$7,000

 

 

 

vi.

Member of the Audit Committee:

$15,000

 

 

 

vii.

Member of the Risk Committee:

$12,500

 

 

 

viii.

Member of the Compensation Committee:

$12,500

 

 

 

ix.

Member of the Corporate Governance & Nominating Committee:

$10,000

 

a.

If, for an upcoming term, a Non-Employee Director elects to receive his/her base
director cash fee, set forth under Section 2(a), 100% in equity, such election
shall be made in writing and sent to the Company Secretary, substantially in the
form attached hereto as Exhibit A.  The election must be made during an “open
window” (as defined by the Company’s Insider Trading Policy), when the director
does not possess any material, non-public information, and by December 31st of
the calendar year immediately preceding the calendar year in which the upcoming
term is scheduled to commence.  If no election is made by the director, he/she
will receive the base director fee in cash.

 

b.

If, for an upcoming term, the Chairman elects to receive his/her Chairman fee,
set forth under Section 2(b)(i), 100% in equity, such election shall be made in
writing and sent to the Company Secretary, substantially in the form attached
hereto as Exhibit B.  The election must be made during an “open window” (as
defined by the Company’s Insider Trading Policy), when the Chairman does not
possess any material, non-public information, and by December 31st of the
calendar year immediately preceding the calendar year in which the upcoming term
is scheduled to commence. If no election is made by the Chairman, he/she will
receive the $75,000 fee in cash.

 

c.

Vesting; Accelerated Vesting. Cash fees shall vest and be payable in four equal
quarterly installments at the end of each calendar quarter; provided, however,
if any Non-Employee Director is appointed, in accordance with applicable law and
the Company’s Memorandum and Articles of Association and other corporate
governance documents, to fill a vacancy after an AGM or if the Chairman of the
Board, Chairman of a Committee or Member of any Board Committee is appointed in
the middle of a term, then, in the discretion of the Compensation Committee,
such director may be entitled to a prorated portion of the cash fees based on
the portion of a calendar quarter during which the Non-Employee Director served
in the relevant position. Notwithstanding the foregoing, if a Non-Employee
Director ceases to serve through one or more quarterly vesting dates due to
death, disability, removal, resignation or retirement, the Compensation
Committee shall have the discretion to accelerate the vesting of all or a
portion of the cash fees as of the date of such cessation of
service.  Otherwise, the unvested cash fees in respect of the remainder of the
relevant term shall be forfeited.

2

 

--------------------------------------------------------------------------------

 

d.

Multiple Roles.  If a Non-Employee Director serves in more than one of the roles
noted in Section 2(b), he/she shall be entitled to receive compensation for each
role.  

 

3.

Annual Equity Grant.  

 

a.

Non-Employee Directors.  Each Non-Employee Director who is elected at the
Company’s AGM shall, in addition to the cash fees referred to in Section 2, be
granted a time-based equity award covering a number of ordinary shares having an
approximate aggregate value of $160,000, provided, however, that if any
Non-Employee Director is appointed, in accordance with applicable law and the
Company’s Memorandum and Articles of Association and other corporate governance
documents, to fill a vacancy after an AGM, then in the discretion of the
Compensation Committee, such director shall be entitled to receive a prorated
equity award on such terms and conditions, including a grant date, approved by
the Compensation Committee.  The equity award shall be calculated based on the
closing price of the Company’s ordinary shares on the date of the grant as
reported on NASDAQ and rounded down to the nearest whole ordinary share.  The
terms of the equity grant shall be as set forth in this Section 3.

 

b.

Chairman of the Board.  In addition to the equity award set forth in Section
3(a), in consideration for the services performed in his/her capacity as the
Chairman of the Board, the Chairman shall be granted, at the same time and on
the same terms and conditions as the equity granted under Section 3(a) above, an
equity award covering a number of ordinary shares having an approximate
aggregate value of $75,000, provided, however, that if any Chairman is appointed
in the middle of the term, then, in the discretion of the Compensation
Committee, such director may be entitled to receive a prorated equity award on
such terms and conditions, including a grant date, approved by the Compensation
Committee.

 

c.

Form of Equity Award.  The equity award shall be made in the form of restricted
share units (“RSUs”), provided, however, that it may be made in the form of
time-based options upon notification by management to the Compensation Committee
of the lack of RSU availability under the 2012 Plan (as defined below).

 

d.

Grant Date.  The equity granted pursuant to Sections 3(a) and 3(b) shall be
granted on the date of the AGM.  

 

e.

Vesting; Accelerated Vesting.  The equity granted under this Section 3 shall
vest 100% in full on the one-year anniversary of the grant date unless the next
subsequent AGM following the grant date occurs prior to the one-year anniversary
of the grant date, in which case the equity will vest 100% in full on the date
of the AGM; provided, however, that equity granted by the Compensation Committee
to a Non-Employee Director appointed to the Company after an AGM or to a
Chairman appointed in the middle of the term, may vest at such time as
determined by the Compensation Committee as long as that Non-Employee Director
or Chairman of the Board continues to serve in such capacity through the vesting
date.  Notwithstanding the foregoing, if a Non-Employee Director ceases to serve
through the vesting date due to death, disability, removal, resignation or
retirement, the Compensation Committee shall have the discretion to accelerate
the vesting of the equity as of the date of

3

 

--------------------------------------------------------------------------------

 

such Non-Employee Director’s cessation of service.  Otherwise, such equity shall
be forfeited.

 

f.

Change in Control.  The Compensation Committee shall have the discretion to
accelerate the vesting of the equity granted under this Section 3 or take other
steps specified in the 2012 Plan in the event of a change of control (as defined
in the 2012 Plan).

 

g.

Dividend Equivalents.  There will be no dividend equivalents on the RSUs granted
under Section 3.

 

h.

Tax-Related Items.  Each Non-Employee Director must make full payment to the
Company of all Tax-Related Items (as defined in the 2012 Plan), which under
federal, state, local or foreign law, the Company or any subsidiary is required
to withhold upon vesting, settlement or other taxable event applicable to the
equity awards granted to the Non-Employee Director.  In this regard, the
Non-Employee Director authorizes the Company or its respective agents, to
satisfy the obligations for all Tax-Related Items by withholding in shares to be
issued at settlement of the equity awards.  In the alternative, the Non-Employee
Director may satisfy the obligations for the Tax-Related Items by payment of
cash or check by notifying the Company of such election at least thirty (30)
days (or such other notice period as is determined by the Company and
communicated to the Non-Employee Director) in advance of the vesting date.

 

i.

The Plan.  The equity granted under this Policy shall be made in accordance with
the Willis Towers Watson Public Limited Company 2012 Equity Incentive Plan or
any successor plan thereto (the “2012 Plan”).  All applicable terms of the 2012
Plan apply to this Policy as if fully set forth herein except to the extent such
other provisions are inconsistent with this Policy, and all grants of equity
hereby are subject in all respect to the terms of the 2012 Plan.

 

j.

Nominal Value.  The ordinary shares to be issued upon vesting of the equity
granted under this Section 3 must be fully paid up in accordance with the
requirements of applicable law and the Company’s Memorandum and Articles of
Association and other corporate governance documents by payment of the nominal
value per ordinary share.  The Compensation Committee shall ensure that payment
of the nominal value for any such ordinary shares is received by the Company on
behalf of the Non-Employee Director in accordance with the foregoing
requirements.

 

k.

Written Grant Agreement.  The award of equity under this Policy shall be made
solely by and subject to the terms set forth in a written agreement in a form
duly executed by an executive officer of the Company, provided, however, that to
the extent that the terms of this Policy are inconsistent with any such written
agreement, the terms of this Policy shall prevail.

 

4.

Share Ownership Guidelines

 

a.

Non-Employee Directors are required to accumulate shares at least equal to five
times the annual cash retainer (i.e., $625,000), valued based on the average
daily share price over the last 30 business days of the Company’s fiscal
year.  Each Non-Employee Director has eight years from the date of appointment
to the legacy Willis Group Holdings Public Limited

4

 

--------------------------------------------------------------------------------

 

Company Board, the legacy Towers Watson & Co. Board or the Willis Towers Watson
Public Limited Company Board, as applicable, to achieve compliance with such
share ownership requirements.  Until the ownership level is reached,
Non-Employee Directors should not sell shares in excess of the amount needed to
pay applicable taxes associated with the equity granted.  Once a Non-Employee
Director accumulates sufficient shares to meet the $625,000 requirement, he/she
is not required to retain shares above the threshold.  If as a result of a share
price decline subsequent to a Non-Employee Director meeting the ownership
requirements the Non-Employee Director does not satisfy the requirements as of
the Company’s fiscal year-end, he/she is not required to “buy up” to a new
number of shares needed to meet the ownership requirements.  However, he/she is
required to retain the number of shares that originally were acquired to reach
the share ownership threshold until such time as he/she is once again above the
threshold.

 

b.

In case of financial hardship, the ownership requirements may be waived until
the hardship no longer applies or such appropriate time as the Compensation
Committee shall determine.

 

c.

Ordinary shares, deferred shares, share equivalents, restricted share units and
restricted shares all count toward satisfying the requirements. Stock options do
not count toward satisfying the requirements.

 

d.

Directors are required to hold the number of shares needed to meet the ownership
requirements until six months after directors leave Board service (other than to
satisfy tax obligations on the vesting/distribution of existing equity
awards).  In the event a director has not acquired this threshold of Shares, he
or she shall be prohibited from transferring any shares (other than to satisfy
any tax obligations on the vesting/distribution of existing equity awards).

 

e.

Directors are permitted to sell or otherwise transfer any shares in excess of
the ownership requirement subject to compliance with the Company’s Insider
Trading Policy.

 

5.

Policy Subject to Amendment, Modification and Termination.  This Policy may be
amended, modified or terminated by the Compensation Committee in the future at
its sole discretion subject to compliance with applicable law and the Company’s
Memorandum and Articles of Association and other corporate governance documents,
provided, however, that any amendment or modification to Sections 2(a), 2(b),
3(a), 3(b) and 4 shall require full Board approval.  No Non-Employee Director
shall have any rights under any equity granted under this Policy unless and
until the equity is actually granted.  Without limiting the generality of the
foregoing, the Compensation Committee and the Board hereby expressly reserve the
authority to terminate this Policy during any year.

 

6.

Effectiveness.  This Policy shall become effective upon adoption by the Board.


5

 

--------------------------------------------------------------------------------

Exhibit A

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
NON-EMPLOYEE DIRECTOR
BASE DIRECTOR FEE ELECTION


Willis Towers Watson Public Limited Company
200 Liberty Street
New York, New York 10281
Attention:  Ms. Nicole Napolitano
Company Secretary & General Counsel, Corporate Governance

 

Dear Ms. Napolitano:  

Please be advised that I hereby elect to receive my annual base director cash
fee, payable under Section 2(a) of the Willis Towers Watson Public Limited
Company Compensation Policy and Share Ownership Guidelines for Non-Employee
Directors (the “Policy”) for service as a non-employee director of the Board for
the upcoming term, 100% in equity.  I understand that my election is irrevocable
and is subject to the provisions of the Policy.

Sincerely,

[Signature to be included]

_________________________
Name of Non-Employee Director
[Date to be included]


cc: General Counsel

 

 

 

 




6

 

--------------------------------------------------------------------------------

Exhibit B

WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
CHAIRMAN OF THE BOARD
FEE ELECTION


Willis Towers Watson Public Limited Company
200 Liberty Street
New York, New York 10281
Attention:  Ms. Nicole Napolitano
Company Secretary & General Counsel, Corporate Governance

 

Dear Ms. Napolitano:  

Please be advised that I hereby elect to receive my annual Chairman cash fee
payable under Section 2(b)(i) of the Willis Towers Watson Public Limited Company
Compensation Policy and Share Ownership Guidelines for Non-Employee Directors
(the “Policy”) for service as Chairman of the Board for the upcoming term, 100%
in equity. [I also elect to receive my annual base director cash fee, payable
under Section 2(a) of the Policy for service as a non-employee director of the
Board for the upcoming term, 100% in equity.] I understand that each of my
elections is irrevocable and subject to the provisions of the Policy.

Sincerely,

[Signature to be included]

_________________________
Name of Chairman of the Board
[Date to be included]


cc: General Counsel

 

 

 

7

 